Name: 2002/367/EC: Council Decision of 7 May 2002 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2002-05-18

 Avis juridique important|32002D03672002/367/EC: Council Decision of 7 May 2002 appointing a Spanish alternate member of the Committee of the Regions Official Journal L 133 , 18/05/2002 P. 0021 - 0021Council Decisionof 7 May 2002appointing a Spanish alternate member of the Committee of the Regions(2002/367/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Bustillo NAVIA-OSORIO, alternate member, notified to the Council on 20 February 2002;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMs MarÃ ­a Dolores ALARCÃ N MARTÃ NEZ is hereby appointed an alternate member of the Committee of the Regions in place of Mr Bustillo NAVIA-OSORIO for the remainder of his term of office, which runs until 25 January 2006.Done at Brussels, 7 May 2002.For the CouncilThe PresidentR. De Rato Y Figaredo(1) OJ L 24, 26.1.2002, p. 38.